I agree that the testimony complained of was admissible, but I am compelled by the most settled conviction to dissent from the conclusion reached by the majority as to the necessity of limiting the evidence of the witnesses as to the extraneous crimes admitted to connect appellant with the burglary for which he was tried. I hold these truths to be self-evident: (1) That where it is sought to identify a defendant as the person guilty of a crime for which in any case he is on trial, that proof of extraneous crimes is never admissible unless it is of such character as furnishes evidence of his identity and connection with the offense then being tried. (2) That the converse of this proposition is equally true, and if such proof does establish his identity and connection with the offense being tried, same is always admissible. (3) That in such case the evidence of other offenses is not admissible, merely because there are other offenses, but as links in the chain of inculpatory and incriminating facts which trace the movements of the defendant, locate him at the place of the crime for which he is being tried, and connect him therewith, and that in such case it is not only not required, but would be improper to limit such testimony. Thornley v. State, 36 Tex.Crim. Rep..